Citation Nr: 0018968	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  92-17 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for angioneurotic 
edema.


REPRESENTATION

Appellant represented by:	Shelly Farber, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1945.

The current appeal arose from an August 1990 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  
The RO&IC determined that new and material evidence had not 
been submitted to reopen the claims of entitlement to service 
connection for a psychiatric disorder, a low back disorder, 
peptic ulcer disease, and angioneurotic edema.

In October 1991, the veteran presented oral testimony before 
a Hearing Officer at the RO&IC; a transcript of which has 
been associated with the claims file.

In May 1992 the Hearing Officer granted entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and denied reopening the claims of entitlement to service 
connection for a low back disorder, peptic ulcer disease, and 
angioneurotic edema.  That same month, the RO&IC granted 
entitlement to service connection for PTSD and assigned a 
100 percent evaluation, effective July 23, 1990.

In April 1997, the Board determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a low back disorder, 
determined that new and material evidence had been submitted 
to reopen the claims of entitlement to service connection for 
peptic ulcer disease and angioneurotic edema, and remanded 
them to the RO&IC for additional development and adjudicative 
actions, to include consideration of the issues on a de novo 
basis.



In March 2000 the RO&IC denied entitlement to service 
connection for peptic ulcer disease and angioneurotic edema.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Peptic ulcer disease was not shown in service, disabling 
to a compensable degree during the first post service year, 
or for many years thereafter.

2.  Peptic ulcer disease is not causally related to service-
connected PTSD, nor has PTSD caused a worsening of peptic 
ulcer disease.

3.  The evidence of record suggests that angioneurotic edema 
may have been shown in service.

4.  Angioneurotic edema has not been shown to exist in the 
most recently dated medical evidence of record, much less as 
secondary to or worsened by service-connected PTSD.


CONCLUSIONS OF LAW

1.  Peptic ulcer disease was not incurred in or aggravated by 
active service, may not be presumed to have been incurred 
during such service, nor is it proximately due, to the result 
of, or aggravated by the service-connected PTSD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (1999); Allen v. Brown, 7 Vet. 
App. 439 (1995).


2.  Angioneurotic edema was not incurred in or aggravated by 
active service, nor is it proximately due to, the result of, 
or aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 
1110, 1154(b), 5107 (West 1991);  38 C.F.R. § 3.303, 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in June 1945 the veteran 
was seen for congestion in his chest for the past seven 
years.  He reported it was asthma, and also a history of hay 
fever.  He stated that prior to admission, he had had 
swelling about his face and lips and on his tongue, which he 
stated he had been told was angioneurotic edema due to his 
fear of going through the infiltration course.  He indicated 
he had also had a second episode of angioneurotic edema.  It 
was noted that he was a tense and apprehensive person.  He 
was observed for asthma and angioneurotic edema.  

Examination at that time revealed no angioneurotic edema or 
urticaria.  Subsequently, it was noted there were no findings 
of disease present.

At separation in December 1945, examination of the skin and 
abdominal wall and viscera was normal.

A September 1947 statement from a private physician indicates 
he had seen the veteran on June 15, 1945, at Fort Knox, 
Kentucky, for a psychiatric consultation.  The private 
physician stated that due to the marked lability of the 
veteran's emotions, he had "suffered with the psychosomatic 
evidences [sic] of Angioneurotic Edema."

An August 1951 private examination report shows a diagnosis 
of duodenal ulcer with crater.

In July 1979 a private physician stated he had treated the 
veteran between 1969 and 1979 for duodenal ulcer.  He stated 
the veteran had periodic manifestations of black stools.  He 
noted that upper gastrointestinal films were in the veteran's 
possession.

An October 1979 VA examination report shows the veteran 
reported he had had a few attacks of angioneurotic edema with 
swelling of the lips and around the eyes.  He further 
reported a history of duodenal ulcers since service, and 
abdominal pains.  He stated he had been diagnosed with ulcers 
around 1952, and reported continued epigastric pain.

Examination of the skin, including the face, was negative.  
The examiner entered diagnoses of duodenal ulcer disease, 
"by history only," and angioneurotic edema, "by history 
only."

In March 1979 the veteran submitted articles on anxiety and 
angioneurotic edema.

In May 1980 the veteran presented oral testimony before a 
Hearing Officer at the RO&IC.  He testified he had been 
stressed during training in service, which would cause severe 
gas pains.  He added he had thrown up in service after having 
eaten.  He stated while in service he had been treated for 
nerves, but that it turned out to be a duodenal ulcer.  The 
veteran stated he had been hospitalized in service on an 
emergency basis due to angioneurotic edema.

An October 1980 letter from a private physician, Dr. P.S., 
shows he had known the veteran for the past 30 years.  He 
stated he had first seen the veteran for a duodenal ulcer 
which was substantiated by x-rays.  The private physician 
added the appellant had been treated for "nerves" and had 
had spells of angioneurotic edema involving his tongue, 
mouth, and lips.  He concluded, "In my opinion, these 
conditions have been present for many years and have been 
caused and aggravated by his military service."

An April 1981 field examination report shows the field 
examiner went to see Dr. P.S. to ask when the diagnosis of a 
duodenal ulcer was first shown.  The field examiner stated 
that Dr. P.S. stated it had been first shown in 1951.

In February 1982 the veteran testified at a personal hearing 
before the Board.  The veteran testified that prior to 
service he was in great shape.  He stated he had an attack of 
angioneurotic edema while in service.  He noted it appeared 
at the time he was supposed to go through the night obstacle 
course.  As to subsequent attacks, he stated he had one while 
still in service and had had several following service.  He 
could not state what precipitated the attacks, but noted his 
tongue would swell and he was unable to talk or he talked 
with difficulty.  He added his whole face would swell up.

As to his claim for an ulcer, the veteran testified he had 
seen a doctor within two weeks of being discharged from 
service because he suffered an attack of gastric or belching 
pains.  He stated he had gone to see a private physician in 
October 1946.  The veteran stated he continued to have 
problems with his stomach after service and that an ulcer was 
found in 1951.  He noted the symptoms he was having at that 
time were identical to those he had had in service.

In December 1987 the veteran submitted an article which 
addressed various areas of principles of internal medicine.  
He submitted another article entitled, "Emergency Management 
Of Anaphylaxis: Treatment and Clues to Diagnosis."

In June 1988 the veteran testified at a personal hearing 
before the Board.  The testimony he provided was similar to 
that he had presented at the February 1982 hearing.  He 
stated he felt like he had a psychotic break while in 
service.  He stated the psychotic break occurred after he had 
gone through the infiltration course.  He described his 
stomach swelling up and having "some type of blackout."  He 
stated his throat closed up, his whole face swelled up, and 
he was told he had had an angioneurotic edema attack.  He 
noted he had difficulty breathing at that time.




The veteran testified he had had five or six attacks of 
angioneurotic edema following service.  He stated his last 
attack was in either 1982 or 1983.

In October 1991 the veteran presented oral testimony before a 
Hearing Officer at the RO&IC.  He testified that prior to 
service he had cerebral spinal meningitis.  He stated he was 
not treated for an ulcer while on active duty, but was 
treated for the symptoms of such at that time.  He stated he 
had complained of ulcer-like pain.

The veteran testified that he had an attack of angioneurotic 
edema while in service.  He stated his eyes were almost shut 
and his throat had closed down.  He noted angioneurotic edema 
was not a skin condition and could result in death, as it 
would cause a mechanical obstruction in the epiglottis and 
larynx.

A December 1991 VA examination report shows examination of 
the skin and face was normal.  The examiner noted that there 
were no medical records available.  He stated the veteran 
reported that over the years, but not in service, peptic 
ulcer disease had been documented.  The examiner stated the 
veteran had reported having several occurrences of 
angioneurotic edema.  The diagnoses entered were peptic ulcer 
disease, by history, and recurrent angioneurotic edema, by 
history.

In April 1997 the Board remanded the claims to the RO&IC for 
additional development and adjudicative actions.  As to the 
claim of entitlement to service connection for a 
gastrointestinal disorder, claimed as peptic ulcer disease, 
the Board asked that the veteran be examined and that the 
examiner state whether current peptic ulcer disease was 
related to gastrointestinal complaints in service.  
Additionally, the Board asked that the examiner state whether 
the veteran's service-connected PTSD had caused the ulcer 
disease or had aggravated it.  The same questions were posed 
as to the claim of entitlement to service connection for 
angioneurotic edema.

An October 1998 VA examination report shows the examiner 
reviewed the claims file.  He noted that the service medical 
records did not show any symptoms of peptic ulcer disease.  
The veteran reported he was not allowed to go on sick call 
for symptoms during his military service.  He further 
reported he had been diagnosed with peptic ulcer disease 
within two or three years following service.  The examiner 
noted that the claims file showed the first diagnosis of 
ulcer in 1951.

The veteran stated his present symptoms consisted of right 
epigastrium pain, which he felt 60 to 70 percent of the time.  
He denied any surgery for peptic ulcer disease or having an 
upper gastrointestinal bleed.  He reported he had seen for 
what he thought was blood in his stool, but that tests taken 
at that time did not confirm such.

The VA examiner stated, "Psychiatric disorders come in all 
shades and colors and I know of absolutely no literature to 
support a role of any particular psychiatric disorder as 
causing or aggravating peptic ulcer disease."

The veteran reported he had his first occurrence of 
angioneurotic edema in service and in the 54 years following 
service, he had had "exactly four occurrences all together" 
with the last one being six or seven years prior.

The VA examiner stated, "I know of no relationship between 
any psychiatric disorder and angioneurotic edema nor any 
aggravation of angioneurotic edema by any psychiatric 
disorder.

A November 1999 examination report shows the veteran seen by 
the Chief of Cardiology.  The examiner noted there were no 
medical records available for him to review, and he did not 
know why the veteran had been referred to him.

The veteran reported a history of angioneurotic edema.  The 
examiner entered a diagnosis of probable chronic obstructive 
pulmonary disease.

A December 1999 addendum shows that the examiner who had 
conducted the November 1999 examination noted he had been 
asked to provide an opinion about the veteran's prior history 
of angioneurotic edema.

The examiner stated angioneurotic edema was caused by a 
localized decrease in arterial tone due to abnormal vascular 
control by the autonomic nervous system.  He stated when a 
person was emotionally upset, angioneurotic edema can occur 
in the larynx and cause hoarseness.  The examiner noted he 
had read the information which provided the details of the 
veteran's episodes of angioneurotic edema.  His determination 
was that the veteran did not have any evidence of 
angioneurotic edema during the examination.

A December 1999 VA examination report shows the veteran 
complained of symptoms of dyspepsia and pain in the abdomen 
and reflux.

The examiner noted he had examined the entire claims file and 
that the service medical records did not show evidence of an 
ulcer.  He stated the veteran had reported he was diagnosed 
with an ulcer in 1951, but that he had always had a nervous 
stomach.

After reviewing the claims file and examining the veteran, 
the examiner stated that the first diagnosis of a peptic 
ulcer was in 1951, and that prior to that time, the veteran 
had had symptoms of some epigastric distress and nervous 
stomach.  The examiner noted there was no validation of any 
ulcer disease being diagnosed in service.  He concluded that 
he was unable to state whether the ulcer disease was related 
to service.

As to the relationship of the ulcer to the service-connected 
psychiatric disorder, the VA examiner noted that people 
undergoing stress could have increased acid output and 
symptoms mimicking epigastric pain and dyspepsia.  However, 
the VA examiner concluded that the service-connected 
psychiatric disorder did not cause or aggravate his peptic 
ulcer disease.

In a February 2000 addendum, the VA examiner, who conducted 
the November 1999 examination, stated that he had reviewed 
the claims file "extensively" and that there was no 
evidence of angioneurotic edema.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease 
such as peptic ulcer disease to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 
3.307, 3.309.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributed to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  See 38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  
When service connection is established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).

The nexus between service and the current disability can be 
satisfied by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Establishing 
direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above, and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit, 5 Vet. App. at 92-93.  For some factual issues, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 
1 Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of well-grounded claims of 
entitlement to service connection for peptic ulcer disease 
and angioneurotic edema.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. 78.  The evidence, in brief, shows that the 
veteran has claimed that he had gastric pains and a bout of 
angioneurotic edema in service.  In an October 1980 private 
medical record, the examiner stated the veteran had a 
duodenal ulcer and spells of angioneurotic edema, which had 
been caused and aggravated by service.

In view of these findings, the Board has concluded that the 
veteran's claims are not implausible, and thus are well 
grounded.  Therefore, the Board must determine if VA has a 
further obligation to assist him, more than it already had, 
in the development of the claims.

The veteran has not identified any additional, relevant 
evidence that has not already been requested and/or obtained.  
The Board notes that in compliance with the April 1997 
remand, the RO&IC wrote to the veteran in May 1997 asking him 
to provide the names, addresses, and dates of medical 
treatment for the purpose of obtaining any medical records 
related to such treatment.  The veteran did not respond, and 
the RO&IC sent out letters again in March 1998 and September 
1998, reminding him of the importance of submitting such 
information.  No response was received by the veteran.  The 
Board is satisfied that the veteran had the opportunity to 
identify and/or submit additional evidence pertinent to his 
claims.  Additionally, the veteran has been afforded 
contemporaneous, comprehensive examinations with competent 
medical opinions addressing his claims.

The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained, to 
the extent possible, and no further assistance is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107.

As stated above, when determining whether a claim is well 
grounded, the claimant's evidentiary assertions are presumed 
true.  King, 5 Vet. App. at 21.  However, once well-
groundedness is established, the weight and credibility of 
the evidence must be assessed.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995). 

At this time the Board acknowledges that service connection 
has been granted for PTSD, evaluated as 100 percent 
disabling.  The above grant was predicated on the veteran's 
fears for his life during combat training.  He was not 
exposed to combat per se in service, and accordingly the 
criteria pursuant to 38 U.S.C.A. § 1154(b) (West 1991) are 
not for application in the veteran's case.

Peptic ulcer disease

The Board has reviewed the evidence of record in its entirety 
and finds that the preponderance of the evidence is against a 
finding that peptic ulcer disease is related to service or to 
a service-connected disability.  

The evidence in favor of the veteran's claim of entitlement 
to service connection for peptic ulcer disease is the October 
1980 letter from Dr. P.S.  This private physician stated the 
veteran had a duodenal ulcer which had been caused and 
aggravated by service.  

The evidence against the veteran's claim shows he has 
conceded that a diagnosis of peptic ulcer disease was not 
entered in service.  He has asserted he was diagnosed with an 
ulcer within one to one and one-half years following service.  
The Board notes that the evidence of record does not show a 
diagnosis of peptic ulcer disease or manifestations of such 
to a compensable degree within one year following service.

Instead, the evidence of record establishes that the first 
diagnosis of peptic ulcer disease was in 1951, which is 
approximately six years following service.  The separation 
examination does not show any findings related to peptic 
ulcer disease.  

In fact, there are no objective records establishing that 
peptic ulcer disease was shown any time before 1951.  Thus, 
this evidence is against his claim that he developed ulcer 
disease within one year following service.

The July 1979 private medical record does not assist the 
veteran in obtaining service connection for peptic ulcer 
disease, as the examiner stated he first treated the veteran 
for such in 1969, which is more than 20 years following his 
discharge from service.  This does not provide a nexus to 
service or to a service-connected disability.  

Additionally, in the October 1998 VA examination report, the 
examiner stated he did not know of any literature to support 
a role of any particular psychiatric disorder as causing or 
aggravating peptic ulcer disease.  Such conclusion was 
confirmed in a December 1998 examination report, wherein the 
examiner stated that the service-connected psychiatric 
disorder did not cause or aggravate the veteran's peptic 
ulcer disease.  Such evidence is against the veteran's claim 
that ulcer disease is related to a service-connected 
disability.  See Allen, supra.  The Board notes that there is 
no competent medical evidence to refute such finding.

The Board notes that in the December 1998 examination report, 
the examiner stated that he could not conclude whether the 
ulcer disease was related to service.  However, even without 
a definitive finding that the ulcer disease was not related 
to service, the Board finds that the preponderance of the 
evidence of record is against a finding that it is due to 
service.  The opinion of the VA examiner does not provide a 
link between service and the post service reported peptic 
ulcer disease.


Again, the first diagnosis of ulcer disease is shown in 1951.  
The examiner in the December 1998 examination report noted 
that prior to 1951, there was no evidence of ulcer disease 
being diagnosed.  It is for this reason that the Board finds 
that the preponderance of the evidence is against a finding 
that ulcer disease is due to service.  

Although the veteran is competent to report that he had 
gastric and belching pains in service, he is not competent to 
state that that was due to an ulcer, as that requires a 
medical opinion.  Espiritu, 2 Vet. App. at 494.

Additionally, the Board finds that the veteran's report of 
gastric and belching pains to be not credible.  He claims he 
was afraid to seek treatment for these complaints while in 
service; however, it was noted in the service medical records 
that he had a problem of going to sick bay too frequently.  
Additionally, his testimony has not been consistent during 
the hearings of record.  In February 1982, he stated he had 
had an attack of angioneurotic edema while in service at the 
time he was supposed to go through the night obstacle course.  
In June 1988, he added he had had some type of blackout.  The 
service medical records from that incident do not show any 
loss of consciousness.  Thus, the Board has given his 
statements and testimony little probative value.

Because of the veteran's various reports of incidences in 
service, the Board has given little probative value to the 
medical opinion provided by Dr. P.S.  It is conclusory, and 
he does not substantiate his finding with any objective 
clinical findings in the record.  He simply relates that the 
veteran's current ulcer disease was both caused and 
aggravated by his military service.  The Board is not bound 
to accept medical opinions which are based on a history 
supplied by the veteran where that history is unsupported or 
based on inaccurate factual premises.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 
6 Vet. App. 69 (1993).


The Board notes that although the veteran submitted articles 
in the nature of treatise evidence that included a discussion 
of ulcers, it does not assist him in the determination of 
whether the current ulcer disease is related to service or a 
service-connected disability, as the Board cannot draw its 
own conclusions as to this veteran based on the contents of 
the article.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Regarding medical treatise evidence, the Board must observe 
that the generally applicable test in establishing the value 
of such evidence was recently discussed in Russell v. West 
No. 97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  
It was noted that in order to establish service connection by 
means of medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509, 514 
(1998).  

The treatise evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Ibid. Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  The treatise material 
must have the requisite "degree of certainty" required by 
Wallin and Sacks, supra; see also Libertine, 9 Vet. App. at 
523 (medical treatise evidence must demonstrate connection 
between service incurrence and present injury or condition);  
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) ("generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease...[is] too general and 
inconclusive to make the claim well grounded").  The medical 
articles submitted by the veteran do not serve to link post 
service diagnosed peptic ulcer disease with his active 
service.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  See id.  



The Board has based its decision that the preponderance of 
the evidence is against the claim of direct service 
connection for peptic ulcer disease, on the service medical 
records, and the post service medical records, which do not 
show that peptic ulcer disease was incurred in service or 
that manifestations to a compensable degree were shown within 
one year following service.  See id.  The Board notes again 
that peptic ulcer disease was not diagnosed until six years 
following service.

As to the determination of whether the veteran's service-
connected PTSD caused or aggravated the ulcer disease, as 
stated previously, there is no medical opinion to refute the 
VA examiner's finding that no such relationship exists.

The Board finds the preponderance of evidence is against the 
veteran's claim for entitlement to service connection for a 
peptic ulcer disease on any basis, and there is no doubt to 
be resolved. 38 U.S.C.A. § 5107(b).


Angioneurotic edema

The Board has reviewed the evidence of record in its entirety 
and finds that the preponderance of the evidence is against a 
finding that the veteran has angioneurotic edema as a result 
of service or a service-connected disability.

The evidence in favor of the veteran's claim of entitlement 
to service connection for angioneurotic edema is the October 
1980 letter from Dr. P.S.  This private physician opined that 
the veteran had had spells of angioneurotic edema and 
concluded that it had been caused and aggravated by service.

Additionally, in a September 1947 statement, a private 
physician stated he had treated the veteran in June 1945 for 
a psychosomatic occurrence of angioneurotic edema.



However, the evidence against the veteran's claim 
preponderates that which is for his claim.  Specifically, 
although the September 1947 statement establishes that the 
veteran had an occurrence of angioneurotic edema in service, 
the evidence does not establish that he has chronic 
angioneurotic edema post service.  At separation, examination 
of the skin and face was normal.

The October 1979 VA examination report showed a diagnosis of 
angioneurotic edema; however, the examiner noted that at the 
time the veteran's skin was normal.  He clarified the 
diagnosis by stating that such was made on the basis of the 
veteran's history "only."  This also applies to the 
December 1991 VA examination report.  There, the examiner 
stated examination of the skin and face was normal.  He 
entered a diagnosis of recurrent angioneurotic edema on the 
basis of the veteran's report of his medical history.  These 
two examination reports are evidence against a current 
finding of angioneurotic edema.

When examined in October 1998, the VA examiner was silent as 
to whether the veteran had a current diagnosis of 
angioneurotic edema, but he stated he knew of no relationship 
between angioneurotic edema and a psychiatric disorder, to 
include aggravation of such by the psychiatric disorder.  
This is evidence against a finding that the service-connected 
PTSD has aggravated a possible diagnosis of angioneurotic 
edema.

Additionally, when examined in November 1999, the examiner 
stated the veteran did not have any evidence of angioneurotic 
edema at the time of the examination.  In a February 2000 
addendum, he noted he had reviewed the evidence of record 
"extensively" and that there was no evidence of 
angioneurotic edema.

The Board must note that it finds that the veteran's report 
of recurrent episodes of angioneurotic edema to be not 
credible.  At the June 1998 hearing he stated he had had 
about five to six occurrences with the last one being in 
1982.  

At the time of the October 1998 examination, the veteran 
reported he had had four occurrences with the last one being 
in 1991 or 1992.  The Board finds that the veteran's report 
of his medical history has not been consistent, and thus 
gives his statements and testimony little probative value.

The Board finds that the preponderance of the evidence is 
against a current finding of chronic angioneurotic edema.  
Although a diagnosis was shown in service, a diagnosis of 
such has not been shown following service.  

Although the veteran has stated he has had recurrent attacks, 
he is not competent to enter a diagnosis of angioneurotic 
edema, as that requires a medical opinion.  Espiritu, 2 Vet. 
App. at 494.

The Board concludes that the post service examinations 
conducted in October 1979, December 1991, and October 1998 
have not shown that the veteran has chronic angioneurotic 
edema.  Although Dr. P.S. stated in his October 1980 
statement that the veteran had had recurrent spells of 
angioneurotic edema, the Board finds that such determination 
is refuted by the other medical records addressed above.  Dr. 
P.S. reported no clinical findings related to the diagnosis.  

The examiners in the October 1979, December 1991, and October 
1998 reports made specific findings that the veteran did not 
have angioneurotic edema.  Thus, the Board gives more 
probative value to the findings in the October 1979, December 
1991, and October 1998 reports than to Dr. P.S.'s opinion.

The Board notes that although the veteran submitted articles 
that included a discussion of angioneurotic edema, it does 
not assist him in the determination of whether the veteran 
has angioneurotic edema or whether it is related to a 
service-connected disability, as the Board cannot draw its 
own conclusions as to this veteran based on the contents of 
the article.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Regarding medical treatise evidence, the Board must observe 
that the generally applicable test in establishing the value 
of such evidence was recently discussed in Russell v. West 
No. 97-359 (U.S. Vet. App. June 18, 1999) slip op. at 19-20.  
It was noted that in order to establish service connection by 
means of medical treatise, the treatise evidence must "not 
simply provide speculative generic statements not relevant to 
the veteran's claim", Wallin v. West, 11 Vet. App. 509, 514 
(1998).  

The treatise evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Ibid. Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  

The treatise material must have the requisite "degree of 
certainty" required by Wallin and Sacks, supra; see also 
Libertine, 9 Vet. App. at 523 (medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition);  Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) ("generic statement about the possibility of a 
link between chest trauma and restrictive lung disease...[is] 
too general and inconclusive to make the claim well 
grounded").  The medical articles submitted by the veteran 
do not serve to show that he currently has angioneurotic 
edema related to service or to his service-connected PTSD.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  See id.  

The Board notes again that the evidence for the veteran's 
claim does not support a definite diagnosis of angioneurotic 
edema.  Rather, Dr. P.S. stated only that the veteran had had 
recurrent spells.  Thus, although this evidence was 
sufficient to well ground the veteran's claim, it is not 
sufficient for a grant of service connection for 
angioneurotic edema.

The Board has based its decision that the preponderance of 
the evidence is against the claim on the determinations made 
in the October 1979, December 1991, and October 1998 
examination reports, which includes the December 1999 and 
February 2000 addenda.  See id.  There the examiners did not 
report clinical findings of angioneurotic edema.  
Additionally, in the February 2000 addendum, the examiner 
noted he had reviewed the evidence of record "extensively" 
and had found no evidence of angioneurotic edema.  The Board 
finds that this opinion is far more probative than Dr. P.S.'s 
opinion of post service recurrent episodes for the reasons 
stated above.

The Board finds the preponderance of evidence is against the 
veteran's claim for entitlement to service connection for 
angioneurotic edema, to include aggravation of such by the 
service-connected PTSD, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for angioneurotic edema is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

